Citation Nr: 0107503	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability (also claimed as a left leg disability).

2.  Entitlement to service connection for a left hip 
disability.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to December 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
May 1999 rating determination by the Manchester, New 
Hampshire, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

With respect to the left knee claim, service connection was 
denied on the basis that there was no evidence that a left 
knee disability permanently worsened as a result of service.  
However, the decision as to aggravation of a preexisting 
disorder in service (see 38 C.F.R. § 3.306 (1998)) is based 
on a medical judgment which is not expressly stated in the 
existing medical record and which may not be made by 
adjudicators through an exercise of independent medical 
judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The veteran indicated in his July 1998 claim for service 
connection that he went into the service with a "trick 
knee" and that he had problems with the knee during active 
duty.  He also stated that since service he has had problems 
with his left knee, left hip and leg.  Although the claims 
file contains medical evidence suggesting that the veteran 
had a preexisting left knee disorder that was aggravated in 
service, it remains to be determined whether the symptoms in 
service represented an increase in any underlying pathology.  
Therefore a medical opinion as to the whether the underlying 
disability associated with the left knee disorder underwent 
an increase during service is necessary.

In determining whether a pre-existing disability was 
aggravated as a result of military service, it must first be 
determined whether there was any measured worsening of the 
disability during service and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service do not constitute 
aggravation; rather, the underlying condition, as contrasted 
to symptoms, must have worsened.  Crowe v. Brown, 7 Vet. App. 
238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-
97 (1991).  If an increase in the severity of the disability 
is shown, VA also must consider whether such increase is due 
to in-service aggravation, as opposed to the natural progress 
of the disorder.  Id.

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

3.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's left knee, both before and 
after his military service.  The RO 
should also obtain any additional VA or 
private treatment records pertaining to 
the veteran's left hip or left leg since 
service discharge.  These records should 
include hospital reports, physician 
treatment notes, and any other records 
not previously made a part of the claims 
folder.  The aid of the veteran in 
securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  Complete 
copies of all records should be 
associated with the claims folder.

4.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record.

5.  Among the actions taken by the RO to 
comply with the change in the law, 
examination of the veteran should be 
conducted to determine the etiology of 
any current left knee, left hip or left 
leg disabilities.  The examination report 
should include an opinion concerning the 
significance of the events in service as 
evidence of progression of a preservice 
left knee disorder or incurrence during 
service of a chronic left hip or left leg 
disability.  A detailed history should be 
obtained from the veteran.  All indicated 
tests and studies should be conducted and 
all findings should be reported in 
detail.  If the veteran is found to have 
a left knee, left hip or left leg 
disability, the symptoms and other 
factors that support the diagnosis should 
be specifically itemized.  Based upon a 
review of the current clinical findings 
and the material in the claims file, the 
examiner must provide a specific opinion 
as to whether the veteran currently has a 
left knee, left hip or left leg 
disabilities, the etiology of the 
disabilities, and whether it is at least 
as likely as not that such disabilities 
are causally related to a disease or 
injury in service.

With regard to the left knee, following 
examination of the veteran and a 
comprehensive review of the record, 
including that referencing complaints or 
findings of a left knee disability 
before, during and after service, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran currently suffers from a 
left knee disability that is the result 
of in-service aggravation.  In rendering 
such an opinion, the examiner must 
specifically address whether it is at 
least as likely as not that: 

a) a preservice left knee disorder 
underwent a permanent increase in 
severity during service; and, if so 

(b) such increase was due to the 
natural progress of the disorder, as 
opposed to aggravation; and, if so 

(c) the veteran has a current left 
knee disorder resulting from in-
service aggravation of his pre-
existing condition.  If aggravation 
is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from 
the aggravation.  

If the examiner is unable to answer any 
of the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  Otherwise, the 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.

6.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

7.  Thereafter, the RO should review the 
veteran's claims.  This review should 
include consideration of all of the 
evidence of record, including any 
evidence submitted by the veteran and any 
additional evidence obtained by the RO 
pursuant to this remand.  If the benefits 
sought on appeal remain denied, the 
veteran should be provided a supplemental 
statement of the case, which includes 
citation to and discussion of pertinent 
law and regulations.  The veteran should 
be given the opportunity to respond to 
the supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




